

EXHIBIT 10.3


MAKE GOOD ESCROW AGREEMENT
 
This Make Good Escrow Agreement (the “Make Good Agreement”), dated effective as
of April 17, 2008, is entered into by and among Yongye Biotechnology
International, Inc., a Nevada corporation (the “Company”), the Investors (as
defined below), Full Alliance International Limited, an international business
incorporated under the laws of the British Virgin Islands (“Make Good Pledgor”)
and Tri-State Title & Escrow LLC., as escrow agent (“Escrow Agent”).
 
WHEREAS, each of the investors in the private offering of securities of the
Company (the “Investors”) has entered into a Make Good Escrow Agreement, dated
of even date herewith (the “SPA”), evidencing their participation in the
Company's private offering (the “Offering”) of securities. As an inducement to
the Investors to participate in the Offering and as set forth in the SPA, Make
Good Pledgor agrees to place certain shares of the Company’s common stock, par
value $0.001 per share (the “Common Stock”) into escrow for the benefit of the
Investors in the event the Company fails to satisfy certain financial
thresholds.
 
WHEREAS, pursuant to the requirements of the SPA, the Company and Make Good
Pledgor have agreed to establish an escrow on the terms and conditions set forth
in this Make Good Agreement;
 
WHEREAS, the Escrow Agent has agreed to act as escrow agent pursuant to the
terms and conditions of this Make Good Agreement; and
 
WHEREAS, all capitalized terms used but not defined herein shall have the
meanings assigned them in the SPA;
 
NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:
 
1. Appointment of Escrow Agent. Make Good Pledgor and the Company hereby appoint
Escrow Agent to act in accordance with the terms and conditions set forth in
this Make Good Agreement, and Escrow Agent hereby accepts such appointment and
agrees to act in accordance with such terms and conditions.
 

--------------------------------------------------------------------------------


 
2. Establishment of Escrow. Contemporaneously with the Closing, Make Good
Pledgor shall deliver or cause to be delivered, to the Escrow Agent certificates
evidencing an aggregate of 2,000,000 shares of the Company’s Common Stock (such
shares delivered by Make Good Pledgor being collectively referred to as the
“"Escrow Shares"”), along with stock powers executed in blank (or such other
signed instrument of transfer acceptable to the Company’s Transfer Agent). As
used in this Make Good Agreement, “Transfer Agent” means Empire Stock Transfer,
or such other entity hereafter retained by the Company as its stock transfer
agent as specified in a writing from the Company to the Escrow Agent. Make Good
Pledgor understands and agrees that the Investors’ right to receive 2008 Make
Good Shares (as defined below) pursuant to Section 4.11 of the SPA and this Make
Good Agreement shall continue to run to the benefit of each Investor even if
such Investor shall have transferred or sold all or any portion of its Shares,
and that each Investor shall have the right to assign its rights to receive all
or any such shares of Common Stock to other Persons in conjunction with
negotiated sales or transfers of any of its Shares. Make Good Pledgor hereby
irrevocably agrees that, other than in accordance with Section 4.11 of the SPA
and this Make Good Agreement, Make Good Pledgor will not offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase or otherwise
transfer or dispose of, directly or indirectly, or announce the offering of any
of the Escrow Shares (including any securities convertible into, or exchangeable
for, or representing the rights to receive Escrow Shares). In furtherance
thereof, the Company will (x) place a stop order on all Escrow Shares which
shall expire on the date the Escrow Shares are delivered to the Investors or
returned to Make Good Pledgor, (y) notify the Transfer Agent in writing of the
stop order and the restrictions on such Escrow Shares under this Make Good
Agreement and direct the Transfer Agent not to process any attempts by Make Good
Pledgor to resell or transfer any Escrow Shares before the date the Escrow
Shares delivered to the Investors are delivered to the investors or returned to
Make Good Pledgor, or otherwise in violation of Section 4.11 of the SPA and this
Make Good Agreement. The Company shall deliver a written notice to the Investors
confirming delivery of the 2008 Make Good Shares to the Escrow Agent.
 
3. Representations of Make Good Pledgor and the Company. Make Good Pledgor and
the Company hereby represent and warrant, severally and not jointly, as to
itself only, to the Investors as follows:
 
(i) All of the Escrow Shares are validly issued, fully paid and nonassessable
shares of the Company, and free and clear of all pledges, liens and
encumbrances. Upon any transfer of Escrow Shares to Investors hereunder,
Investors will receive full right, title and authority to such shares as holders
of Common Stock of the Company.
 
(ii) Performance of this Make Good Agreement and compliance with the provisions
hereof will not violate any provision of any applicable law and will not
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon, any of the properties or
assets of Make Good Pledgor pursuant to the terms of any indenture, mortgage,
deed of trust or other agreement or instrument binding upon Make Good Pledgor,
other than such breaches, defaults or liens which would not have a material
adverse effect taken as a whole.
 
(iii) Make Good Pledgor has carefully considered and understands its obligations
and rights under Section 4.11 of the SPA and this Make Good Agreement, and in
furtherance thereof (x) has consulted with its legal and other advisors with
respect thereto and (y) hereby forever waives and agrees that it may not assert
any equitable defenses in any Proceeding involving the Escrow Shares.
 
2

--------------------------------------------------------------------------------


 
(iv) Make Good Pledgor is the sole record and beneficial owner of the Escrow
Shares, and holds the Escrow Shares free and clear of all Liens and each has the
power and authority to deposit the Escrow Shares into escrow with the Escrow
Agent and to transfer or cause the Escrow Agent to transfer the Escrow Shares to
the Investors pursuant to the provisions of this Make Good Agreement.
 
4. Disbursement of Escrow Shares.
 
a. Make Good Pledgor agrees that in the event that the After Tax Net Income (as
defined below) reported in the Annual Report of the Company for the fiscal year
ending December 31, 2008, as filed with the Commission on Form 10-K (or such
other form appropriate for such purpose as promulgated by the Commission) (the
“2008 Annual Report”), is less than $10,263,919 (the “2008 Guaranteed ATNI”),
the Escrow Agent (on behalf of the Make Good Pledgor) will transfer all of the
2008 Make Good Shares to the Investors on a pro rata basis (determined by
dividing each Investor’s Investment Amount by the aggregate of all Investment
Amounts delivered to the Company by the Investors under the SPA) for no
consideration other than payment of their respective Investment Amount paid to
the Company at Closing. The “2008 Make Good Shares” means 2,000,000 shares of
Common Stock (as equitably adjusted for any stock splits, stock combinations,
stock dividends or similar transactions) required to be deposited with the
Escrow Agent pursuant to the terms of this Make Good Agreement.  
Notwithstanding the foregoing or anything else to the contrary herein, for
purposes of determining whether or not the 2008 Guaranteed ATNI has been met,
the following items shall not be deemed to be an expense, charge, or any other
deduction from revenues even though GAAP may require contrary treatment or the
Annual Report for the respective fiscal years filed with the Commission by the
Company may report otherwise: (i) any accounting charges for issuing warrants,
and (ii) the release of any of the 2008 Make Good Shares to the Make Good
Pledgor as a result of the operation of this Section 4.
 
No other exclusions shall be made for any non-recurring expenses of the Company,
including liquidated damages under the Transaction Documents, in determining
whether any of the 2008 Guaranteed ATNI has been achieved. If prior to the
second anniversary of the filing of the 2008 Annual Report, the Company or their
auditors report or recognize that the financial statements contained in such
report are subject to amendment or restatement such that the Company would
recognize or report adjusted After Tax Net Income of less than the 2008
Guarantee ATNI, then notwithstanding any prior return of 2008 Make Good Shares
to Make Good Pledgor, Make Good Pledgor will, within 10 Business Days following
the earlier of the filing of such amendment or restatement or recognition,
deliver the relevant 2008 Make Good Shares to the Investors. In the event that
the After Tax Net Income reported in the 2008 Annual Report, is equal to or
greater than the 2008 Guaranteed ATNI, no transfer of the 2008 Make Good Shares
shall be required by Make Good Pledgor to the Investors under this Section and
such 2008 Make Good Shares shall be returned to Make Good Pledgor in accordance
with this Make Good Agreement. Any such transfer of the 2008 Make Good Shares
under this Section shall be made to the Investors or Make Good Pledgor, as
applicable, within 10 Business Days after the date which the 2008 Annual Report
is filed with the Commission and otherwise in accordance with this Make Good
Agreement. In the event that the After Tax Net Income reported in the 2008
Annual Report is less than the 2008 Guaranteed ATNI, the Company has agreed that
ROTH Capital Partners, LLP (“Roth”) will provide prompt written instruction to
the Escrow Agent with regard to the distribution of the 2008 Make Good Shares in
an amount to each Investor as set forth on Exhibit A attached hereto (as
determined as set forth above). The Escrow Agent need only rely on the letter of
instruction from Roth in this regard and notwithstanding anything to the
contrary contained herein will disregard any contrary instructions. In the event
that the After Tax Net Income reported in the 2008 Annual Report is equal to or
greater than the 2008 Guaranteed ATNI, Roth shall provide prompt written
instructions to the Escrow Agent for the release of the 2008 Make Good Shares to
Make Good Pledgor. For purposes hereof, “After Tax Net Income” shall mean the
Company’s operating income after taxes for the fiscal year ending December 31,
2008 determined in accordance with GAAP as reported in the 2008 Annual Report.
 
3

--------------------------------------------------------------------------------


 
b. If the 2008 Annual Report is not filed timely with the Commission and remains
unfiled for a period in excess of 45 days after the last day that the same was
required to have been filed (taking into account the relief permitted under Rule
12(b)-25 of the Exchange Act), then ATNI for the fiscal year ending December 31,
2008 shall be deemed to be less than the 2008 Guaranteed ATNI, and all of the
2008 Make Good Shares shall be transferred to the Investors on a pro-rata basis
in accordance with the provisions of this Make Good Agreement.
 
c. Pursuant to Section 4(a), if Roth delivers a notice to the Escrow Agent that
the Escrow Shares are to be transferred to the Investors, then the Escrow Agent
shall immediately forward the 2008 Make Good Shares to the Company’s Transfer
Agent for reissuance to the Investors in an amount to each Investor as set forth
on Exhibit A attached hereto and otherwise in accordance with this Make Good
Agreement. The Company covenants and agrees that upon any transfer of 2008 Make
Good Shares to the Investors in accordance with this Make Good Agreement, the
Company shall promptly instruct its Transfer Agent to reissue such 2008 Make
Good Shares in the applicable Investor’s name and deliver the same, or cause the
same to be delivered as directed by such Investor in an amount to each Investor
as set forth on Exhibit A attached hereto. If the Company does not promptly
provide such instructions to the Transfer Agent of the Company, then Roth is
hereby authorized to give such re-issuance instruction to the Transfer Agent of
the Company. If a notice from Roth pursuant to Section 4(a) indicates that the
Escrow Shares are to be returned to Make Good Pledgor, then the Escrow Agent
will promptly deliver the 2008 Make Good Shares to Make Good Pledgor,
respectively.
 
d. The Company and Make Good Pledgor covenant and agree to provide the Escrow
Agent with certified tax identification numbers by furnishing appropriate forms
W-9 or W-8 and such other forms and documents that the Escrow Agent may request,
including appropriate W-9 or W-8 forms for each Investor.
 
5. Duration. This Make Good Agreement shall terminate upon the distribution of
all the Escrow Shares in accordance with the terms of this Make Good Agreement.
The Company agrees to promptly provide the Escrow Agent written notice of the
filing with the Commission of any financial statements or reports referenced
herein.
 
4

--------------------------------------------------------------------------------


 
6. Escrow Shares. If any Escrow Shares are deliverable to the Investors pursuant
to the SPA and in accordance with this Make Good Agreement, (i) Make Good
Pledgor covenants and agrees to execute all such instruments of transfer
(including stock powers and assignment documents) as are customarily executed to
evidence and consummate the transfer of the Escrow Shares from Make Good Pledgor
to the Investors, to the extent not done so in accordance with Section 2, and
(ii) following its receipt of the documents referenced in Section 6(i), the
Company consent to any such transfer and will provide to the Investors and to
the Transfer Agent written confirmation of such consent, and each of the Company
and Escrow Agent covenant and agree to cooperate with the Transfer Agent so that
the Transfer Agent promptly reissues such Escrow Shares in the applicable
Investor’s name and delivers the same as directed by such Investor. Until such
time as (if at all) the Escrow Shares are required to be delivered pursuant to
the SPA and in accordance with this Make Good Agreement, (i) any dividends
payable in respect of the Escrow Shares and all voting rights applicable to the
Escrow Shares shall be retained by Make Good Pledgor and (ii) should the Escrow
Agent receive dividends or voting materials, such items shall not be held by the
Escrow Agent, but shall be passed immediately on to Make Good Pledgor and shall
not be invested or held for any time longer than is needed to effectively
re-route such items to Make Good Pledgor. In the event that the Escrow Agent
receives a communication requiring the conversion of the Escrow Shares to cash
or the exchange of the Escrow Shares for that of an acquiring company, the
Escrow Agent shall solicit and follow the written instructions of Make Good
Pledgor; provided, that the cash or exchanged shares are instructed to be
redeposited into the Escrow Account. Make Good Pledgor shall be responsible,
respectively, for all taxes resulting from any such conversion or exchange.
 
7. Interpleader.  Should any controversy arise among the parties hereto with
respect to this Make Good Agreement or with respect to the right to receive the
Escrow Shares, Escrow Agent and/or Roth shall have the right to consult and hire
counsel and/or to institute an appropriate interpleader action to determine the
rights of the parties. Escrow Agent and/or Roth are also each hereby authorized
to institute an appropriate interpleader action upon receipt of a written letter
of direction executed by the parties so directing either Escrow Agent or Roth.
If Escrow Agent or Roth is directed to institute an appropriate interpleader
action, it shall institute such action not prior to thirty (30) days after
receipt of such letter of direction and not later than sixty (60) days after
such date. Any interpleader action instituted in accordance with this Section 7
shall be filed in any court of competent jurisdiction in the State of New York,
and the Escrow Shares in dispute shall be deposited with the court and in such
event Escrow Agent and Roth shall be relieved of and discharged from any and all
obligations and liabilities under and pursuant to this Make Good Agreement with
respect to the Escrow Shares and any other obligations hereunder.
 
8. Exculpation and Indemnification of Escrow Agent and Roth.
 
5

--------------------------------------------------------------------------------


 
a. Escrow Agent is not a party to, and is not bound by or charged with notice of
any agreement out of which this escrow may arise. Escrow Agent acts under this
Make Good Agreement as a depositary only and is not responsible or liable in any
manner whatsoever for the sufficiency, correctness, genuineness or validity of
the subject matter of the escrow, or any part thereof, or for the form or
execution of any notice given by any other party hereunder, or for the identity
or authority of any person executing any such notice. Escrow Agent will have no
duties or responsibilities other than those expressly set forth herein. Escrow
Agent will be under no liability to anyone by reason of any failure on the part
of any party hereto (other than Escrow Agent) or any maker, endorser or other
signatory of any document to perform such person's or entity's obligations
hereunder or under any such document. Except for this Make Good Agreement and
instructions to Escrow Agent pursuant to the terms of this Make Good Agreement,
Escrow Agent will not be obligated to recognize any agreement between or among
any or all of the persons or entities referred to herein, notwithstanding its
knowledge thereof. Roth’s sole obligation under this Make Good Agreement is to
provide written instruction to Escrow Agent (following such time as the Company
files certain periodic financial reports as specified in Section 4 hereof)
directing the distribution of the Escrow Shares. Roth will provide such written
instructions upon review of the relevant After Tax Net Income amount reported in
such periodic financial reports as specified in Section 4 hereof. Roth is not
charged with any obligation to conduct any investigation into the financial
reports or make any other investigation related thereto. In the event of any
actual or alleged mistake or fraud of the Company, its auditors or any other
person (other than Roth) in connection with such financial reports of the
Company, Roth shall have no obligation or liability to any party hereunder.
 
b. Escrow Agent will not be liable for any action taken or omitted by it, or any
action suffered by it to be taken or omitted, absent gross negligence or willful
misconduct. Escrow Agent may rely conclusively on, and will be protected in
acting upon, any order, notice, demand, certificate, or opinion or advice of
counsel (including counsel chosen by Escrow Agent), statement, instrument,
report or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which is reasonably believed
by Escrow Agent to be genuine and to be signed or presented by the proper person
or persons. The duties and responsibilities of the Escrow Agent hereunder shall
be determined solely by the express provisions of this Make Good Agreement and
no other or further duties or responsibilities shall be implied, including, but
not limited to, any obligation under or imposed by any laws of the State of New
York upon fiduciaries. THE ESCROW AGENT SHALL NOT BE LIABLE, DIRECTLY OR
INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF THE SERVICES
PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH HAVE BEEN
FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE ESCROW AGENT’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING, WITHOUT LIMITATION, LOST
PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.
 
6

--------------------------------------------------------------------------------


 
c. The Company and Make Good Pledgor each hereby, jointly and severally,
indemnify and hold harmless each of Escrow Agent, Roth and any of their
principals, partners, agents, employees and affiliates from and against any
expenses, including reasonable attorneys' fees and disbursements, damages or
losses suffered by Escrow Agent or Roth in connection with any claim or demand,
which, in any way, directly or indirectly, arises out of or relates to this Make
Good Agreement or the services of Escrow Agent or Roth hereunder; except, that
if Escrow Agent or Roth is guilty of willful misconduct or gross negligence
under this Make Good Agreement, then Escrow Agent or Roth, as the case may be,
will bear all losses, damages and expenses arising as a result of its own
willful misconduct or gross negligence. Promptly after the receipt by Escrow
Agent or Roth of notice of any such demand or claim or the commencement of any
action, suit or proceeding relating to such demand or claim, Escrow Agent or
Roth, as the case may be, will notify the other parties hereto in writing. For
the purposes hereof, the terms "expense" and "loss" will include all amounts
paid or payable to satisfy any such claim or demand, or in settlement of any
such claim, demand, action, suit or proceeding settled with the express written
consent of the parties hereto, and all costs and expenses, including, but not
limited to, reasonable attorneys' fees and disbursements, paid or incurred in
investigating or defending against any such claim, demand, action, suit or
proceeding. The provisions of this Section 8 shall survive the termination of
this Make Good Agreement, and the resignation or removal of the Escrow Agent.
 
9. Compensation of Escrow Agent. Escrow Agent shall be entitled to compensation
for its services as stated in the fee schedule attached hereto as Exhibit B,
which compensation shall be paid by the Company. The fee agreed upon for the
services rendered hereunder is intended as full compensation for Escrow Agent's
services as contemplated by this Make Good Agreement; provided, however, that in
the event that Escrow Agent renders any material service not contemplated in
this Make Good Agreement, or there is any assignment of interest in the subject
matter of this Make Good Agreement, or any material modification hereof, or if
any material controversy arises hereunder, or Escrow Agent is made a party to
any litigation pertaining to this Make Good Agreement, or the subject matter
hereof, then Escrow Agent shall be reasonably compensated by the Company for
such extraordinary services and reimbursed for all costs and expenses, including
reasonable attorney's fees, occasioned by any delay, controversy, litigation or
event, and the same shall be recoverable from the Company. Prior to incurring
any costs and/or expenses in connection with the foregoing sentence, Escrow
Agent shall be required to provide written notice to the Company of such costs
and/or expenses and the relevancy thereof and Escrow Agent shall not be
permitted to incur any such costs and/or expenses which are not related to
litigation prior to receiving written approval from the Company, which approval
shall not be unreasonably withheld.
 
7

--------------------------------------------------------------------------------


 
10. Resignation of Escrow Agent. At any time, upon ten (10) Business Days'
written notice to the Company and the Investors, Escrow Agent may resign and be
discharged from its duties as Escrow Agent hereunder. As soon as practicable
after its resignation, Escrow Agent will promptly turn over to a successor
escrow agent appointed by the Company the Escrow Shares held hereunder upon
presentation of a document appointing the new escrow agent and evidencing its
acceptance thereof. If, by the end of the 10-Business Day period following the
giving of notice of resignation by Escrow Agent, the Company shall have failed
to appoint a successor escrow agent, Escrow Agent shall deposit the Escrow
Shares as directed by Roth with the understanding that such Escrow Shares will
continue to be subject to the provisions of this Make Good Agreement.
 
11. Records. Escrow Agent shall maintain accurate records of all transactions
hereunder. Promptly after the termination of this Make Good Agreement or as may
reasonably be requested by the parties hereto from time to time before such
termination, Escrow Agent shall provide the parties hereto, as the case may be,
with a complete copy of such records, certified by Escrow Agent to be a complete
and accurate account of all such transactions. The authorized representatives of
each of the parties hereto shall have access to such books and records at all
reasonable times during normal business hours upon reasonable notice to Escrow
Agent and at the requesting party’s expense.
 
12. Notice. All notices, communications and instructions required or desired to
be given under this Make Good Agreement must be in writing and shall be deemed
to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier, to the addresses listed on the signature pages
hereto.
 
13. Execution in Counterparts. This Make Good Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
14. Assignment and Modification. This Make Good Agreement and the rights and
obligations hereunder of the Company may be assigned by the Company only
following the prior written consent of Roth. This Make Good Agreement and the
rights and obligations hereunder of the Escrow Agent may be assigned by the
Escrow Agent only with the prior consent of the Company and Roth. This Make Good
Agreement and the rights and obligations hereunder of Make Good Pledgor may not
be assigned by the Make Good Pledgor. Subject to the requirements under federal
and state securities laws, an Investor may assign its rights under this Make
Good Agreement without any consent from any other party. This Make Good
Agreement may not be changed orally or modified, amended or supplemented without
an express written agreement executed by the Escrow Agent, the Company, Make
Good Pledgor and Roth. This Make Good Agreement is binding upon and intended to
be for the sole benefit of the parties hereto and their respective successors,
heirs and permitted assigns, and none of the provisions of this Make Good
Agreement are intended to be, nor shall they be construed to be, for the benefit
of any third person. No portion of the Escrow Shares shall be subject to
interference or control by any creditor of any party hereto, or be subject to
being taken or reached by any legal or equitable process in satisfaction of any
debt or other liability of any such party hereto prior to the disbursement
thereof to such party hereto in accordance with the provisions of this Make Good
Agreement.
 
8

--------------------------------------------------------------------------------


 
15. Applicable Law. This Make Good Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of New York. The
representations and warranties contained in this Make Good Agreement shall
survive the execution and delivery hereof and any investigations made by any
party. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Make Good Agreement shall be commenced exclusively in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the “New York
Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith, and hereby irrevocably waives, and agrees
not to assert in any such proceeding, any claim that it is not personally
subject to the jurisdiction of any such New York Court, or that such proceeding
has been commenced in an improper or inconvenient forum. Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Make Good Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law.
 
16. Headings. The headings contained in this Make Good Agreement are for
convenience of reference only and shall not affect the construction of this Make
Good Agreement.
 
17. Attorneys' Fees. If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Make Good Agreement, the prevailing party shall be entitled to recover
reasonable attorneys' fees from the other party (unless such other party is the
Escrow Agent), which fees may be set by the court in the trial of such action or
may be enforced in a separate action brought for that purpose, and which fees
shall be in addition to any other relief that may be awarded.
 
18. Merger or Consolidation. Any corporation or association into which the
Escrow Agent may be converted or merged, or with which it may be consolidated,
or to which it may sell or transfer all or substantially all of its corporate
trust business and assets as a whole or substantially as a whole, or any
corporation or association resulting from any such conversion, sale, merger,
consolidation or transfer to which the Escrow Agent is a party, shall be and
become the successor escrow agent under this Make Good Agreement and shall have
and succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have duly executed this Make Good Escrow
Agreement as of the date set forth opposite their respective names.
 
COMPANY:
 
MAKE GOOD PLEDGOR:
     
YONGYE BIOTECHNOLOGY
INTERNATIONAL, INC.
 
FULL ALLIANCE INTERNATIONAL
LIMITED.
         
By:
/s/Zishen Wu
 
By:
/s/ Zhong Xing Mei
 
Name: Zishen Wu
Title: CEO
   
Name: Zhong Xing Mei
Title: Director
           
Address:
6th Floor, Suite 608 Xue Yuan International Tower
No. 1 Zhichu Road
Haidian District
Beijing, PRC
Facsimile: +86 10.8231.1797
Email: wzs@china-yongye.com
   
Address:
OMC Chambers
P.O. Box 3152,
Road Town, Tortola,
British Virgin Islands

 
ESCROW AGENT:
 
 
       
TRI-STATE TITLE & ESCROW, LLC
 
ROTH CAPITAL PARTNERS, LLC
         
By:
/s/ Guy W. Turner
 
By:
/s/ Aaoron Gurewitz
 
Name:Guy W. Turner
Title: President
   
Name: Aaron Gurewitz
Title:Managing Director
           
Address:
360 Main Street
Washington, VA 22747
Facsimile:
   
Address:
24 Corporate Plaza Drive
Newport Beach, CA 92660
Facsimile: (949) 720-7223



10

--------------------------------------------------------------------------------



IN WITNESSWHEREOF, the parties hereto have caused the Make Good Escrow Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
NAME OF INVESTOR
MARION LYNTON
   
By:
/s/ Steve Napoli
Name:
Steve Napoli
Title:
Agent/Advisor
c/o:  Ardsley Partners
Street:  262 Harbor Drive, 4th Floor
City/State/Zip:  Stamford, CT 06902
Attention:  Steve Napoli
Tel:  (203) 564-4230
Fax:  (203) 355-0715

 
Investor Signature Page to the Make Good Escrow Agreement
 

--------------------------------------------------------------------------------



IN WITNESSWHEREOF, the parties hereto have caused the Make Good Escrow Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 
NAME OF INVESTOR
ARDSLEY PARTNERS FUND II, LP
   
By:
/s/ Steve Napoli
Name:
Steve Napoli
Title:
Agent/Advisor
c/o:  Ardsley Partners
Street:  262 Harbor Drive, 4th Floor
City/State/Zip:  Stamford, CT 06902
Attention:  Steve Napoli
Tel:  (203) 564-4230
Fax:  (203) 355-0715



Investor Signature Page to the Make Good Escrow Agreement



--------------------------------------------------------------------------------



IN WITNESSWHEREOF, the parties hereto have caused the Make Good Escrow Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
NAME OF INVESTOR
ARDSLEY OFFSHORE FUND, LTD
   
By:
/s/ Steve Napoli
Name:
Steve Napoli
Title:
Agent/Advisor
c/o:  Ardsley Partners
Street:  262 Harbor Drive, 4th Floor
City/State/Zip:  Stamford, CT 06902
Attention:  Steve Napoli
Tel:  (203) 564-4230
Fax:  (203) 355-0715


Investor Signature Page to the Make Good Escrow Agreement
 

--------------------------------------------------------------------------------


 
IN WITNESSWHEREOF, the parties hereto have caused the Make Good Escrow Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
NAME OF INVESTOR
ARDSLEY PARTNERS INSTITUTIONAL FUND, LP
   
By:
/s/ Steve Napoli
Name:
Steve Napoli
Title:
Agent/Advisor
c/o:  Ardsley Partners
Street:  262 Harbor Drive, 4th Floor
City/State/Zip:  Stamford, CT 06902
Attention:  Steve Napoli
Tel:  (203) 564-4230
Fax:  (203) 355-0715



Investor Signature Page to the Make Good Escrow Agreement


--------------------------------------------------------------------------------



IN WITNESSWHEREOF, the parties hereto have caused the Make Good Escrow Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
NAME OF INVESTOR
SPECIAL SITUATIONS PRIVATE EQUITY FUND, L.P.
   
By:
/s/David Greenhouse
Name:
David Greenhouse
Title:
Managing Director
c/o:  Special Situations Private Equity Fund, L.P.
Street:  527 Madison Avenue, Suite 2600
City/State/Zip:  New York, New York 10022
Attention:  Marianne Hicks/David Greenhouse
Tel:  (631) 725-3779 ext 3
Fax:  (631) 319-6670



Investor Signature Page to the Make Good Escrow Agreement



--------------------------------------------------------------------------------



IN WITNESSWHEREOF, the parties hereto have caused the Make Good Escrow Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
NAME OF INVESTOR
SPECIAL SITUATIONS CAYMAN FUND, L.P.
   
By:
/s/David Greenhouse
Name:
David Greenhouse
Title:
Managing Director
c/o:  Special Situations Private Equity Fund, L.P.
Street:  527 Madison Avenue, Suite 2600
City/State/Zip:  New York, New York 10022
Attention:  Marianne Hicks/David Greenhouse
Tel:  (631) 725-3779 ext 3
Fax:  (631) 319-6670



Investor Signature Page to the Make Good Escrow Agreement



--------------------------------------------------------------------------------



IN WITNESSWHEREOF, the parties hereto have caused the Make Good Escrow Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
NAME OF INVESTOR
JAYHAWK PRIVATE EQUITY FUND, LP
   
By:
/s/ Michael D. Schmitz
Name:
Michael D. Schmitz
Title:
CFO of 6P of 6P
c/o:  Jayhawk Capital
Street:  5410 West 61st Place, Suite 100
City/State/Zip:  Mission, KS 66205
Attention:  Michael Schmitz
Tel:  (913) 642-2611
Fax:  (913) 642-8661



Investor Signature Page to the Make Good Escrow Agreement



--------------------------------------------------------------------------------



IN WITNESSWHEREOF, the parties hereto have caused the Make Good Escrow Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
NAME OF INVESTOR
JAYHAWK PRIVATE EQUITY CO-INVEST FUND, LP
   
By:
/s/ Michael D. Schmitz
Name:
Michael D. Schmitz
Title:
CFO of 6P of 6P
c/o:  Jayhawk Capital
Street:  5410 West 61st Place, Suite 100
City/State/Zip:  Mission, KS 66205
Attention:  Michael Schmitz
Tel:  (913) 642-2611
Fax:  (913) 642-8661

 
Investor Signature Page to the Make Good Escrow Agreement


--------------------------------------------------------------------------------



IN WITNESSWHEREOF, the parties hereto have caused the Make Good Escrow Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
NAME OF INVESTOR
BTG INVESTMENTS, LLC
   
By:
/s/Gordon J. Roth
Name:
Gordon J. Roth
Title:
Manager
c/o:  BTG Investments, LLC
Street:  24 Corporate Plaza
City/State/Zip:  New port Beach, CA 92660
Attention:  Gordon J. Roth
Tel:  (949) 720-5774
Fax:  (949) 720-7241


Investor Signature Page to the Make Good Escrow Agreement
 

--------------------------------------------------------------------------------


 
IN WITNESSWHEREOF, the parties hereto have caused the Make Good Escrow Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above

 
NAME OF INVESTOR
MIDSOUTH INVESTOR FUND LP
   
By:
/s/ Lyman O. Heidtke
Name:
Lyman O. Heidtke
Title:
General Partner
c/o:  Lyman O. Heidtke
Street:  201 4th Avenue, North Suit 1950
City/State/Zip:  Nashville, TN 37219
Attention:  Lyman O. Heidtke
Tel:  (615) 254-0992
Fax:  (615) 254-1603



Investor Signature Page to the Make Good Escrow Agreement
 

--------------------------------------------------------------------------------



IN WITNESSWHEREOF, the parties hereto have caused the Make Good Escrow Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
NAME OF INVESTOR
STRAUS PARTNERS, LP
   
By:
/s/ Andrew Marks
Name:
Andrew Marks
Title:
CFO
c/o:  Straus Asset Management
Street:  320 Park Avenue, 10th Floor
City/State/Zip:  New York, NY 10022
Attention:  Andrew Marks
Tel:  (212) 415-7274
Fax:  (212) 415-7256



Investor Signature Page to the Make Good Escrow Agreement


--------------------------------------------------------------------------------



IN WITNESSWHEREOF, the parties hereto have caused the Make Good Escrow Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
NAME OF INVESTOR
STRAUS-GEPT PARTNERS, LP
   
By:
/s/ Andrew Marks
Name:
Andrew Marks
Title:
CFO
c/o:  Straus Asset Management
Street:  320 Park Avenue, 10th Floor
City/State/Zip:  New York, NY 10022
Attention:  Andrew Marks
Tel:  (212) 415-7274
Fax:  (212) 415-7256



Investor Signature Page to the Make Good Escrow Agreement
 

--------------------------------------------------------------------------------


 
IN WITNESSWHEREOF, the parties hereto have caused the Make Good Escrow Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
NAME OF INVESTOR
ANDREW PARKo
   
By:
/s/ Andrew Park
Name:
Andrew Park
c/o:  Spyglass Capital Partners, LLC
Street:  201 Post Street, 11th Floor
City/State/Zip:  San Francisco, CA 94108
Attention:  Andrew Park
Tel:  (415) 394-3409
Fax:  (415) 946-3555



Investor Signature Page to the Make Good Escrow Agreement



--------------------------------------------------------------------------------



IN WITNESSWHEREOF, the parties hereto have caused the Make Good Escrow Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
NAME OF INVESTOR
BAI YE FENG
   
By:
/s/ Bai Ye Feng
Name:
Bai Ye Feng
Street:
86 Wellington Street
City/State/Zip:  Central Hong Kong
Attention:  Bai Ye Feng
Tel:  + 852-975-81851
Fax:  + 852-301-58525



Investor Signature Page to the Make Good Escrow Agreement



--------------------------------------------------------------------------------



IN WITNESSWHEREOF, the parties hereto have caused the Make Good Escrow Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
NAME OF INVESTOR
RICHARD D. SQUIRES
   
By:
/s/ Richard D. Squires
Name:
Richard D. Squires
Street:
100 Crescent Court, Suite 450
City/State/Zip:  Dallas, TX 75201
Attention:  Richard D. Squires
Tel:  (214) 270-2150
Fax:  (214) 468-8870



Investor Signature Page to the Make Good Escrow Agreement
 

--------------------------------------------------------------------------------


 
IN WITNESSWHEREOF, the parties hereto have caused the Make Good Escrow Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
NAME OF INVESTOR
COOPER FAMILY TRUST DTD 08/01/04
   
By:
/s/Chad Cooper
Name:
Chad Cooper
Title:
Co-Trustee
c/o:  Roth Capital Partners
Street:  24 Corporate Plaza
City/State/Zip:  Newport Beach, CA 92660
Attention: Chad cooper
Tel:  (949) 533-5380



Investor Signature Page to the Make Good Escrow Agreement



--------------------------------------------------------------------------------



IN WITNESSWHEREOF, the parties hereto have caused the Make Good Escrow Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above
 
NAME OF INVESTOR
CHESTNUT RIDGE PARTNERS, LP
   
By:
/s/. Kenneth Holz
Name:
Kenneth Holz
Title:
CFO
c/o:  Chestnut Ridge, LP
Street:  50 Tice Boulevard
City/State/Zip:  Woodcliff Lake, NJ 07677
Attention:  Kenneth Holtz
Tel:  (201) 802-9494
Fax:  (201) 802-9450



Investor Signature Page to the Make Good Escrow Agreement
 

--------------------------------------------------------------------------------



IN WITNESSWHEREOF, the parties hereto have caused the Make Good Escrow Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
NAME OF INVESTOR
CORONADO CAPITAL PARTNERS, LP
   
By:
/s/ Zach Easton
Name:
Zach Easton
Title:
President
c/o:  MS Howells
Street:  20555 North Pima Road, #100
City/State/Zip:  Scottsdale, AZ 85255
Attention:  Zach Easton



Investor Signature Page to the Make Good Escrow Agreement
 


--------------------------------------------------------------------------------



IN WITNESSWHEREOF, the parties hereto have caused the Make Good Escrow Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
NAME OF INVESTOR
SEI PRIVATE TRUST CO FAO
THE JM SMUCKER CO MASTER TRUST
   
By:
/s/ Zach Easton
Name:
Zach Easton
Title:
President Coronado Capital Management
c/o:  SPTC Specialized Trust Admin Services
Street:  1 Freedom Valley Drive
City/State/Zip:  Oaks, PA 19456
Attention:  Suzanne Rokosny



Investor Signature Page to the Make Good Escrow Agreement
 

--------------------------------------------------------------------------------


 
Exhibit B


Make Good Escrow Fee
Tri-State Title & Escrow LLC $1,000.00
 
Investor Signature Page to the Make Good Escrow Agreement


--------------------------------------------------------------------------------


 